Citation Nr: 1016260	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  09-11 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for sleep apnea to include 
as secondary to the Veteran's service-connected major 
depression.


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The Veteran had reserve service in the Marine Corps from 
December 1986 to May 1987 and November 1990 to May 1991, with 
various periods of active duty for training (ACDUTRA).  He 
had service in the Southwest Asia theater of operations from 
December 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2008 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Reno, Nevada.  


FINDING OF FACT

Symptoms of sleep apnea were not manifested during the 
Veteran's active duty service or for many years thereafter, 
nor is sleep apnea otherwise related to such service or to 
the service-connected major depression.


CONCLUSION OF LAW

Sleep apnea was not incurred in or aggravated by service, nor 
is sleep apnea proximately due to or the result of the 
Veteran's service-connected major depression.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Upon receipt 
of a complete or substantially complete application, VA must 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which 
information and evidence the claimant is expected to provide.  
38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  The notice requirements may be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

In this case, VA provided the Veteran pre-adjudication notice 
by a letter dated in October 2007.  The RO provided the 
Veteran with additional notice in May 2009, subsequent to the 
initial adjudication.  The notification identified the 
evidence necessary to substantiate a claim for service 
connection on a direct and secondary basis, and the relative 
duties of VA and the Veteran to obtain evidence.

While the May 2009 notice was not provided prior to the 
initial adjudication, the Veteran has had the opportunity to 
submit additional argument and evidence, and to meaningfully 
participate in the adjudication process.  The claim was 
subsequently readjudicated in a November 2009 supplemental 
statement of the case, following the provision of notice in 
May 2009.  The Veteran has received all essential notice, has 
had a meaningful opportunity to participate in the 
development of his claims, and is not prejudiced by any 
technical notice deficiency along the way.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  
  
VA has obtained service treatment records, VA and private 
treatment records, assisted the Veteran in obtaining 
evidence, and afforded the Veteran a VA examination in March 
2008 to determine service connection on a secondary basis.  
Although the Veteran was not provided a VA examination for an 
opinion on direct service connection, the evidence 
demonstrates no in-service injury, disease (including 
symptoms of sleep apnea), or event to which a current 
diagnosis of sleep apnea may be associated.  For this reason, 
a VA examination and opinion is not necessary to decide this 
claim.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
Veteran's claims file, and the Veteran and his representative 
have not contended otherwise.  The Board finds that VA has 
substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Service Connection for Sleep Apnea

The issue before the Board involves a claim of entitlement to 
service connection for sleep apnea, to include as secondary 
to the service-connected major depression. 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board notes, however, that even though the Veteran is not 
seeking service connection on a direct basis, all theories of 
entitlement that are raised by the Veteran or by the 
evidence, including direct and secondary service connection, 
must be considered.  See Hodge v. West, 155 F.3d 1356, 1362-
1363 (Fed. Cir. 1998) (noting that Congress expects VA "to 
fully and sympathetically develop the veteran's claim to its 
optimum before deciding it on the merits").       

After a review of all the evidence of record, the Board finds 
that service connection on a direct basis is not warranted.  
Service treatment records are silent for complaints, 
symptoms, treatment, or diagnosis of sleep apnea.  On April 
1987, January 1990, and March 1991 reports of medical 
examination, clinical evaluation of the Veteran's nose, 
sinus, mouth and throat were normal and there were no 
indications of sleep apnea.  On April 1987 and January 1990 
reports of medical history, the Veteran denied shortness of 
breath, frequent trouble sleeping, and any ear, nose, or 
throat trouble.  On dental health questionnaires from 1987 to 
1990, no sleep apnea was indicated.        

After service, on a November 1995 Persian Gulf registry 
health history form, the Veteran marked the appropriate line 
to indicate no shortness of breath.  On a claim received in 
August 2007, the Veteran wrote that he was treated for sleep 
apnea from January 2007 to May 2007.  While not determinative 
by itself, it is also significant that there is no evidence 
of sleep apnea for approximately 16 years after service.  
This lengthy period without complaint or treatment after 
service also suggests that there has not been a continuity of 
symptomatology.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  

In the aforementioned claim, the Veteran reported that sleep 
apnea secondary to major depression began in June 1991.  A 
July 1997 VA treatment record shows that the Veteran slept 
poorly.  However, the Veteran had submitted claims for other 
VA benefits based on other disabilities that were received in 
July 1998 and March 1999.  It was not until August 2007 that 
the Veteran submitted a claim for sleep apnea.  This suggests 
that the Veteran did not believe he had sleep apnea related 
to service and/or to his service-connected depression until 
many years after service.  In sum, the weight of the evidence 
shows no continuity of sleep apnea symptoms since service, 
and do not show a nexus to service.   

In disability compensation (service connection) claims, VA 
must provide a medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Simply stated, the standards of McLendon are not met in this 
case because the evidence of records fails to indicate that 
sleep apnea, first reported many years post service, had its 
onset in service or is otherwise related thereto.

The Board also finds that service connection on a secondary 
basis is not warranted as well.  In support of his claim, the 
Veteran submitted two medical opinions from 
Craig N. Bash, M.D.  In a July 2007 report, Dr. Bash wrote 
that he reviewed medical records, the Veteran's 2007 lay 
statements, the recent rating decision, other medical 
opinions and medical literature.  Dr. Bash remarked that some 
literature suggests a relationship between his depression and 
sleep disorder, while others do not.  He stated that it is 
known that up to 20 percent of patients with depression also 
have a sleep disorder.  It was his opinion that the 
literature was incomplete and that better studies need to be 
made.  Nevertheless, he opined that the Veteran's depression 
is significantly exacerbating his sleep disorder because it 
is known that they have a 20 percent coexistence rate and 
because the record does not contain a more likely etiology 
for sleep disorder.  Dr. Bash cited Depression and 
Obstructive Sleep Apnea by Schorder et al, from Annals of 
General Psychiatry 2005.

The Board's review of the aforementioned article by Carmen M. 
Schröder does not support Dr. Bash's assertion.  The article 
instead provides that treating physicians should be highly 
aware of a possibly underlying or coexisting obstructive 
sleep apnea in depressed patients; and that basic research 
should further investigate the causal relationship between 
depression and obstructive sleep apnea, as well as the 
potential mechanisms by which both disorders may interact.

When the Veteran was afforded a VA examination in March 2008, 
the VA examiner reviewed the Veteran's entire claims file, 
and interviewed and examined the Veteran.  The VA examiner 
wrote that Dr. Bash's opinion and the article that Dr. Bash 
referenced was very tenuous evidence that related depression 
as a cause for the Veteran's sleep apnea.  Included in his 
report were three medical articles.  The first was from the 
National Heart, Lung, and Blood Institute that indicted that 
sleep apnea is caused by the relaxation of the throat muscles 
and tongue, large tongue and tonsils that occlude the airway, 
overweight, shape of head and neck that may case a smaller 
airway in the mouth and throat, and the aging process.  The 
second article was from WebMD in which the causes of sleep 
apnea were similar to the first article.  The third article 
was a reprint from the Mayo Clinic.  The VA examiner noted 
that the article confirmed that the cause of sleep apnea was 
multifactorial, and that the factors did not include 
depression.  

The March 2008 VA examiner noted that the Veteran had no 
history of asthma or pneumonia, and no question of asbestos 
exposure.  He noted that the Veteran's left chest x-ray was 
normal and that a pulmonary function study had been done in 
preparation of the report.  The VA examiner noted the 
Veteran's medical history that included stable weight.  

The March 2008 VA examiner diagnosed mild sleep apnea and 
major depressive disorder.  The VA examiner opined that the 
Veteran's current sleep apnea is not caused by, or result of 
the depression.  He explained that three reputable sources 
stated that depression is not a cause of sleep apnea.  He 
noted that the article that Dr. Bash submitted did not 
clearly state that depression caused sleep apnea, but rather 
that depression is more common in those with sleep apnea.  
The VA examiner reported that those with sleep disorders are 
known to have increased incidence of depression.  Thus, he 
said, one is not able to say that depression caused sleep 
apnea.  The VA examiner wrote that, to the contrary, it is 
more likely that the sleep apnea aggravated the depression.  
He continued that depression and sleep apnea are very common 
in society, but he did not find any indication on review of 
literature, particularly the items that are attached that 
suggest depression is causative for sleep apnea.

In response, the Veteran submitted a May 2008 opinion from 
Dr. Bash, who wrote that he reviewed service treatment 
records, post-service treatment records, imaging reports, the 
Veteran's April 2006 statements, other medical opinions, and 
medical literature.  He wrote that he examined the Veteran in 
June 2008 and that the cause of the Veteran's sleep apnea was 
his weight gain and depression.  In support of his opinion, 
he noted: (1) that the Veteran had no family history of sleep 
apnea, no head injury and no neck surgery; (2) that the 
Veteran had been on several different types of antidepressant 
medication, all of which were known to cause weight gain, 
which is was well known cause of sleep apnea; (3) that the 
Veteran does not have other risk factors for sleep apnea; and 
(4) that the record does not contain a more likely etiology 
for the Veteran's sleep apnea.  

Dr. Bash disagreed with the March 2008 VA examination, noting 
that the VA examiner: (1) did not find any literature that 
supported his opinion that depression does not cause sleep 
apnea; (2) did not examine the Veteran's throat and did not 
comment on the Veteran's relaxed throat muscles or excess 
weight; (3) did not comment on past depression medication 
use; (4) did not comment on literature directly relating 
antidepressant medication to weight gain; (5) did not comment 
on the relationship between serotonin and sleep apnea; and 
(6) did not comment on the Veteran's lack of comorbid risk 
factors such as diabetes, neck surgery, family history, 
cardiovascular problems, and hypertension.    
   
The Board finds that the March 2008 VA examination is 
adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007).  As to the weight of the VA examination 
report, the VA medical opinion is based upon consideration of 
the Veteran's prior medical history and examination.  The VA 
examination describes the Veteran's disability in sufficient 
detail so that the Board's evaluation of the claimed 
disability will be a fully informed one.     

The VA examiner cited to three reputable sources, which Dr. 
Bash has not specifically addressed.  Further, Dr. Bash has 
not provided or cited to any sources stating that depression 
caused sleep apnea.  In fact, the article that Dr. Bash cited 
to suggested that basic research should further investigate 
the causal relationship between depression and obstructive 
sleep apnea, as well as the potential mechanisms by which 
both disorders may interact.
  
Regarding the VA examiner's consideration of the Veteran's 
throat muscles, excessive weight, medication, and past 
medical history, the VA examiner indicated that he had 
reviewed the claims file, and interviewed and examined the 
Veteran.  His findings included lists of medication, 
examination of the Veteran's throat, an observation of the 
Veteran's weight, and medical history.  Included in his 
findings were the medical articles that explored the symptoms 
and causes of sleep apnea: throat muscles, excessive weight, 
medication, etc.  The Board additionally notes that Dr. Bash 
did not report his findings when he had physically examined 
the Veteran.  

Therefore, the Board affords considerably more weight to the 
March 2008 VA opinion than to the statements contained in Dr. 
Bash's opinion.  Among the factors for assessing the 
probative value of a medical opinion are the examiner's 
access to the claims file, and the thoroughness and detail of 
the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  Here, the VA examiner's opinion was based partially 
on physical examination of the Veteran, whereas Dr. Bash's 
July 2007 opinion relied on correspondence from the Veteran 
and a review of medical literature and treatment records 
(which were not specified).  To the extent that 
Dr. Bash purported to have conducted and examination, he did 
not report such findings, and the opinion does not indicate 
that any such examination findings served as the basis for 
his opinion.  The evidence calls into question whether Dr. 
Bash actually examined the Veteran because, in his May 2008 
opinion, Dr. Bash wrote that he examined the Veteran in June 
2008.

Further, in the July 2007 report, Dr. Bash noted that he had 
reviewed other medical opinions.  However, at the time he 
proffered his opinion, there were no other medical opinions 
of record.  Unlike the VA medical examiner's opinion which 
discussed all of the medical articles in the claims file, 
both July 2007 and May 2008 opinions from Dr. Bash did not 
discuss all the medical articles.  While Dr. Bash wrote in 
his May 2008 opinion that he had examined the Veteran, there 
was no indication that he administered diagnostic tests on 
the Veteran as the VA examiner had done.  For the reasons set 
forth above, the Board finds that the opinion rendered in the 
March 2008 VA examination report is more probative than 
Dr. Bash's opinions. 

The Board acknowledges the Veteran's assertion that his sleep 
apnea is related to his service-connected depression.  In 
adjudicating a claim, the Board must assess the competence 
and credibility of lay statements of the Veteran.  The Board 
cannot determine that lay evidence lacks credibility merely 
because it is unaccompanied by contemporaneous medical 
evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1137 
(Fed. Cir. 2006).  In Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. 2009), the Federal Circuit reaffirmed that VA must 
consider the competency of lay evidence in order to determine 
if it is sufficient to establish a nexus.  The Veteran is 
competent to report the types of symptoms he has experienced 
and the continuity of such symptoms.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (2007).  However, he is not 
competent to testify as to the etiology of his sleep apnea.  
See
Barr v. Nicholson, 21 Vet. App. 303 (2007).  

For these reasons, the Board finds that a preponderance of 
the evidence is against the Veteran's claim for service 
connection for sleep apnea, both as directly incurred in 
service and as secondary to service-connected depression, and 
the claim must be denied.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.


ORDER

Service connection for sleep apnea, to include as secondary 
to the Veteran's service-connected major depression, is 
denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


